Title: To James Madison from John Hopkins, 10 April 1789
From: Hopkins, John
To: Madison, James


Sir.
Richmond April 10 1789
Having been the Loan Officer of the United States in the State of Virginia since the Year 1780, and by a subsequent arrangment of Congress also the Receiver of Continental Taxes within the State, since the Year 1785, my views and habits have been formed on the expectation of holding the Office, so long as it may be necessary to the public interest to Continue it, & so long as my Conduct shall entitle me to the approbation of Government. Should it be deemed proper to Continue the Office, either, under the present arrangments or with some modifications, I conceive it incumbent on me to Communicate to you my wishes on this subject, least my silence may be construed the effect of an inclination to withdraw from public business.
Trusting entirely to my Conduct as a servant of the United States, which may be fully Known, from the Honble Board of Treasury, I feel a perfect Confidence that no application whatever can be supported with better pretentions, than that of a public servant, whose discharge of the trust Reposed in him, he ventures to say has uniformly received the approbation of those under whom he acted. I have the honor to be with the most perfect Respect & Esteem Sir Your mo obedient humble servant
Jno: Hopkins
